          Case 2:20-cv-00212-SMJ    ECF No. 23   filed 03/11/21   PageID.96 Page 1 of 2




1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


2                                                                     Mar 11, 2021
                                                                          SEAN F. MCAVOY, CLERK
3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     JANET WARDLE, an individual,                No. 2:20-cv-00212-SMJ
5
                                Plaintiff,
6                                                ORDER DISMISSING CASE
                   v.
7
     USAA CASUALITY INSURANCE
8    COMPANY, a foreign insurer,

9                               Defendant.

10

11           On March 10, 2021, the parties filed a stipulated dismissal, ECF No. 22.

12   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

13   IT IS HEREBY ORDERED:

14           1.    The parties’ Stipulated Order for Dismissal with Prejudice, ECF No.

15                 22, is GRANTED.

16           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

17                 bear their own costs and attorney fees.

18           3.    All pending motions are DENIED AS MOOT.

19           4.    All hearings and other deadlines are STRICKEN.

20   //



     ORDER DISMISSING CASE – 1
       Case 2:20-cv-00212-SMJ         ECF No. 23   filed 03/11/21   PageID.97 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 11th day of March 2021.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
